Case 6:19-cv-00111-CBW Document 26 Filed 03/30/20 Page 1 of 2 PageID #: 154




                        UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF LOUISIANA
                             LAFAYETTE DIVISION

MICHAEL WASHINGTON,                            )
                                               )
       Plaintiff,                              )    Civil Action No.: 6:19-cv-111
                                               )
       v.                                      )    Judge: Doughty
                                               )
ACAC, INC.,                                    )    Magistrate: Whitehurst
                                               )
       Defendant.                              )

                               NOTICE OF SETTLEMENT

       Plaintiff, Michael Washington, (“Plaintiff”), through his attorney, Scott, Vicknair,

Hair & Checki, LLC, informs this Honorable Court that the parties have reached a

settlement to resolve all claims in this action. Plaintiff anticipates the parties filing a joint

stipulation of dismissal, with prejudice, within 60 days. The parties respectfully request

the Court remove all pending docket items but retain jurisdiction pending final dismissal.



Dated: March 30, 2020                       Respectfully submitted,


                                            /s/ Samuel J. Ford
                                            Samuel J. Ford, Esq., Bar Roll No. 36081
                                            Scott, Vicknair, Hair & Checki, LLC
                                            909 Poydras St., Ste. 1100
                                            New Orleans, LA 70112
                                            ford@svhclaw.com
                                            Phone: (504) 684-5200
                                            Fax: (504) 613-6351
                                            Attorney for Plaintiff
Case 6:19-cv-00111-CBW Document 26 Filed 03/30/20 Page 2 of 2 PageID #: 155




                            CERTIFICATE OF SERVICE

      I, the undersigned attorney, certify that on March 30, 2020, I electronically filed

the foregoing through the court’s CM/ECF system, which will perfect service on all

counsel of record:

                                   /s/ Samuel J. Ford




                                            2
